Citation Nr: 0610608	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-26 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of bilateral 
hand cold injuries.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
cold injury bilateral hand residuals.  The veteran perfected 
a timely appeal to the Board.


FINDING OF FACT

With the benefit of the doubt afforded to the veteran, the 
veteran suffers residuals of a bilateral hand cold injury 
incurred in service.


CONCLUSION OF LAW

The veteran has bilateral hand cold sensitivity and loss of 
sensation residuals of a cold injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the instant case, the veteran claims that he suffers 
residuals of cold injuries to his hands that he incurred 
while sleeping out in pup tents during his service in Germany 
in the winters of 1952 and 1953.  While the veteran's service 
medical records (SMRs) do not show that he ever complained of 
or was ever treated for any cold injury to his hands while in 
service, the record reflects that he served during the winter 
months.  The Board finds credible the veteran's assertion 
that he slept outside in pup tents during the winter months 
while serving in Germany.

Furthermore, the medical evidence shows that the veteran does 
suffer residuals of cold injuries to his hands.  A VA 
examiner diagnosed the veteran with bilateral hand cold 
injury with residual cold sensitivity and loss of sensation.  
According to the examiner, a normal electromyograph (EMG/MCV) 
was consistent with small neurofiber injury from frostbite 
and ruled out neuropathy from other causes such as carpal 
tunnel syndrome.

In light of the foregoing, in the absence of any 
contradictory medical evidence, and affording the benefit of 
the doubt to the veteran, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for the residuals of cold injuries to the hands.








ORDER

Service connection for the residuals of bilateral hand cold 
injuries is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


